*808OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, and plaintiffs’ motion for partial summary judgment denied. We agree with Justice Bentley Kassal (100 AD2d, at p 33) that summary judgment is inappropriate where, as here, competing inferences may reasonably be drawn as to whether defendant’s conduct constituted negligence.
Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye and Alexander concur.
Order reversed, with costs, and plaintiffs’ motion for partial summary judgment denied in a memorandum. Question certified answered in the negative.